

116 HR 2719 IH: Stamp Out Elder Abuse Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2719IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. King of New York (for himself, Mrs. Carolyn B. Maloney of New York, Ms. Schakowsky, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Judiciary, Energy and Commerce, Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Stamp Out Elder Abuse Semipostal Stamp.
	
 1.Short titleThis Act may be cited as the Stamp Out Elder Abuse Act of 2019. 2.Stamp Out Elder Abuse Semipostal Stamp (a)DefinitionsIn this section—
 (1)the term elder justice has the meaning given that term in section 2011 of the Social Security Act (42 U.S.C. 1397j); (2)the term elder abuse has the meaning given that term in section 2 of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21701);
 (3)the term Postal Service means the United States Postal Service; (4)the term semipostal stamp has the meaning given the term semipostal in section 416(a)(1) of title 39, United States Code; and
 (5)the term Stamp Out Elder Abuse Semipostal Stamp means the semipostal stamp issued under subsection (b). (b)IssuanceIn order to afford a convenient way for members of the public to contribute to raising awareness of and combatting elder abuse and to funding for elder justice activities, the Postal Service shall issue a semipostal stamp in accordance with subsection (c).
			(c)Terms and conditions
 (1)In generalExcept as provided in this subsection, the issuance and sale of, and the determination of amounts becoming available from the sale of, the Stamp Out Elder Abuse Semipostal Stamp shall be governed by section 416 of title 39, United States Code, and regulations issued under that section.
 (2)DurationThe Postal Service shall make available to the public the Stamp Out Elder Abuse Semipostal Stamp for a period of not less than 2 years, beginning not later than 1 year after the date of enactment of this Act.
				(3)Disposition of proceeds
 (A)Department of JusticeHalf of the amounts becoming available from the sale of the Stamp Out Elder Abuse Semipostal Stamp shall be transferred to the Department of Justice, to remain available until expended, for the purposes of—
 (i)prevention of and education regarding elder abuse; (ii)investigation, prosecution, and litigation expenses relating to elder abuse;
 (iii)data collection regarding elder abuse; (iv)elder abuse victim services; and
 (v)any other expense of the Department of Justice relating to elder abuse. (B)Administration for Community LivingHalf of the amounts becoming available from the sale of the Stamp Out Elder Abuse Semipostal Stamp shall be transferred to the Department of Health and Human Services, to remain available until expended, for the purposes of elder justice activities authorized under subtitle B of title XX of the Social Security Act (42 U.S.C. 1397j et seq.).
 (C)Administration of transfersTransfers under this paragraph shall be made to the Department of Justice and the Department of Health and Human Services not less frequently than 2 times a year and under such other arrangements as the Postal Service shall by mutual agreement with the applicable agency establish in order to carry out the purposes of this Act.
 (D)Proceeds not to be offsetIn accordance with section 416(d)(4) of title 39, United States Code, amounts becoming available from the sale of the Stamp Out Elder Abuse Semipostal Stamp shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the Department of Justice or the Department of Health and Human Services.
 (4)LimitationThe Stamp Out Elder Abuse Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of title 39, United States Code.
 (5)PromotionThe Department of Justice and the Department of Health and Human Services may use Federal funds to promote the sale of the Stamp Out Elder Abuse Semipostal Stamp, which may include the preparation and dissemination of reports, brochures, or other appropriate materials to be made available to the public that describe elder justice issues and the benefits of the sale of the Stamp Out Elder Abuse Semipostal Stamp.
				